Order entered July 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00839-CR

                                 TOREY BOYKIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82130-2012

                                           ORDER
         The Court REINSTATES the appeal.
         On May 28, 2014, the Court ordered Lara Bracamonte removed as appellant’s appointed
attorney of record and ordered the trial court to appoint new counsel to represent appellant. We
have received the trial court’s order appointing John Tatum to represent appellant.
         Accordingly, we DIRECT the Clerk to list John Tatum as appellant’s appointed attorney
of record.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this
order.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to John
Tatum and the Collin County District Attorney’s Office.

                                                      /s/   LANA MYERS
                                                            JUSTICE